Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


These corrections resolve all of the previous drawing objections from the office action dated February 24, 2021 and have been approved by the applicant. 


EXAMINER’S AMENDMENT

             An examiner’s amendment to the record that does not change the scope of the claims, appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for the amendment was granted by Mr. Jae-Seok Ahn. 
***     The application has been amended as follows:

**	Amend Para. 59 of the drawings brief explanation by replacing “25B” with –24B--.
**	Amend Para. 65 of the drawing brief explanation by replacing the recitation “cooling structure of a cigarette” with –variety of cooling structures for a cigarette--.



Interview Summary



Also discussed was Para. 65 substantially refers to figures 30A through 30F.  Each figure should be referred to individually.  37 C.F.R. 1.74 requires that the examiner should see to it that if the drawings show Figures 1A, 1B, and 1C and the brief description of the drawings refers only to Figure 1, the examiner should object to the brief description, and require applicant to provide a brief description of Figures 1A, 1B, and 1C.  Mr. Ahn requested further clarification on the correction of para. 65.  Upon further discussion, it was agreed to authorize the examiner to change “25B” to –24B—and to amend para. 65 to replace the recitation “cooling structure of a cigarette” with –variety of cooling structures for a cigarette--.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
March 28, 2021